Citation Nr: 1218070	
Decision Date: 05/21/12    Archive Date: 05/31/12

DOCKET NO.  06-34 354A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a disability manifested by dizziness and lightheadedness. 



ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran's active military service extended from August 1987 to August 1991.


This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming, which in part, denied service connection for dizziness and tinnitus.  The case has subsequently been transferred to jurisdiction of the VARO in Seattle, Washington. 

The case was previously before the Board in July 2008 and February 2011, when it was remanded for examination of the Veteran and medical opinions.  The requested development has been completed with respect to the claim for service connection for tinnitus.   

The issue of entitlement to service connection for a disability manifested by dizziness and lightheadedness is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service treatment records do not reveal any complaints of, diagnosis of, or treatment for, tinnitus during active military service.

2.  The credible evidence of record indicates that the Veteran's tinnitus is not related to military service.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 101(16), 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  A letter dated in January 2006 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  A letter dated May 2006, notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating, with respect to the issues on appeal.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and private medical treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  VA examinations of the Veteran have been conducted.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In any event, the appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Accordingly, the appellant is not prejudiced by a decision at this time.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

When a chronic disease identity is established in service, then a showing of continuity after discharge is not required.  Continuity of symptomatology is required only where the condition noted during service (or in a presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).  The nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Following the point at which it is determined that all relevant evidence has been obtained, it is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record as a whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether evidence submitted by a Veteran is credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 (2000).

The Veteran claims entitlement to service connection for tinnitus.  In his June 2006 notice of disagreement he claimed that he had never had ringing in his ears until he was exposed to extreme noise while in training and battle during military service.  

Again, the Veteran served on active duty from August 1987 to August 1991.  His discharge papers, DD 214, reveal that he served in the Marine Corps in the combat military specialty of "mortorman."  Further, he served in combat in Southwest Asia as evidenced by his receipt of the Southwest Asia Service Medal and the Combat Action Ribbon.  The evidence establishes that the Veteran did serve in combat and the Board acknowledges that during such service he was exposed to acoustic trauma in the form of exposure to weapons noise.  

Service treatment records are complete and do not indicate any complaints of, treatment for, or diagnosis of tinnitus.  Separation examination of the Veteran was conducted in August 1990.  Clinical evaluation of the Veteran's ears was normal, with no abnormalities noted by the examining physician.  Audiology examination revealed normal hearing bilaterally, with no significant hearing threshold shift from the audiology findings on entrance examination.  There is no indication of any history of complaints of tinnitus.  On the report of medical history he did not indicate any ear trouble.  

In August 1997 VA Compensation and Pension audiology examination of the Veteran was conducted.  He reported noise exposure during military service, as well as post-service noise exposure with hearing protection.  He indicated he had a periodic soft ringing tinnitus in the left ear and a loud crackling in the right ear brought on by loud noises since 1994.  This examiner did not address the Veteran's complaints of tinnitus.  In a November 1997 addendum to the August 1997 examination report, the examiner opined that the Veteran's tinnitus was considered a normal auditory process based on the Veteran's report that it was present only periodically and triggered only by loud noise/music. 

A September 2005 VA treatment note shows that the Veteran complained of problems with ringing in his ears.  The clinician ordered an ENT referral. 

A November 2005 VA treatment record shows that the Veteran was evaluated in the ENT clinic for "nasal defects."  At that time, he reported "difficulties with intermittent disequilibrium and ringing in his ears."  He stated that the disequilibrium lasted for seconds and was akin to the feeling one gets when standing up too quickly. He described the ringing as whooshing in character.  The Veteran denied acute change in hearing associated with the disequilibrium and he denied true rotational vertigo.  The impression was symptoms consistent with the Veteran's septal deflection and symptoms suggestive of allergy, although it is not clear if the Veteran's complaints of disequilibrium and tinnitus were included in these "symptoms." 

A June 2006 private audiological report shows that the Veteran gave a history of severe ringing. 

In May 2009 a VA Compensation and Pension examination of the Veteran was conducted under contract.  The Veteran reported occasional right tonal tinnitus and disequilibrium since 1992 or 1993.  He related being nearly incapacitated because of the disequilibrium.  However, the examiner wrote that the Veteran "reported cession of the tinnitus for the past two years."  

A July 2010 VA Gulf War examination shows that the Veteran first noted poor balance in 1991 while stationed in Kuwait.  He reported current tinnitus, but evaluation of his ears was normal and no diagnosis of tinnitus was indicated. 

An August 2010 VA ear disease examination shows that the Veteran gave a 1992 onset date for the tinnitus, which he described as constant ringing in his ears and crackling caused by loud noises.  The examiner, a physician's assistant, stated that she could not provide a nexus opinion with respect to the tinnitus without resort to mere speculation.  She determined that the Veteran needed an audiology evaluation to determine the extent of the Veteran's tinnitus and an ENT evaluation to determine the extent of the vertigo. 

In March 2011, another VA audiology examination of the Veteran was conducted.  He reported a history of exposure to the noise of weapons fire during active service.  He also reported a history of post-service noise exposure while working in the construction industry, although he indicated that hearing protection was worn during employment.  He reported symptoms of tinnitus which he described as a high pitched buzzing that occurred daily and lasts for minutes to hours.  He reported that he had these symptoms for over 20 years, but he was unsure of the exact date of onset.  Audiology examination revealed the presence of mild to moderate sensorineural hearing loss.   The opinion of the examining audiologist was that it was less likely than not that the Veteran's hearing loss and tinnitus was the result of noise exposure during service.  

In November 2011, a VA otolaryngology examination of the Veteran was conducted under contract, with respect to the Veteran's claims of dizziness.  The Veteran reported recurrent intermittent tinnitus in both ears which occurred approximately 20 times a day for a period of time of about 5 minutes.  He reported post-service employment as a construction electrician for 15 years but he asserted he wore hearing protection and was not exposed to loud noise outside of military service.  

Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  The Veteran is competent to report symptoms that he experiences symptoms such as ringing in her ears, tinnitus.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  However, his recent reports of symptoms of tinnitus dating to active military service are not credible in light of the other evidence of record.  Service treatment records do not reveal any complaints of, or treatment for tinnitus.  The Veteran's own reports of symptoms of tinnitus have varied throughout the record indicating onset during service on some occasions, to several years after service.  His reports of his current symptoms of tinnitus have also varied considerably from being near constant at times, to not having been experienced for several years.  His reports of the nature of the symptoms from ringing, to a "whooshing" sound, to a high pitched buzzing have been similarly inconsistent as have his reports of post-service noise exposure.  Accordingly, any reported continuity of symptomatology is not credible and fails to provide the required nexus to service.  

Service connection for hearing loss has previously been denied.  The medical opinion expressed in the March 2011 VA audiology examination indicates that the Veteran's tinnitus is related to his hearing loss and that neither disability is related to noise exposure during active service.  This is the only credible evidence of record related to the etiology of the Veteran's claimed tinnitus and indicates that the disability is less likely than not related to service.  

The preponderance of the evidence is against the claim for service connection for tinnitus; there is no doubt to be resolved; and service connection is not warranted.


ORDER

Service connection for tinnitus is denied.



REMAND

The Veteran claims service connection for a disability manifested by dizziness and lightheadedness.  A July 1989 service treatment record indicates that the Veteran reported episodes of "losing vision and almost passing out" while engaged in physical training (running).  Cardiology evaluation was conducted with no evidence of abnormality being noted.  The Veteran asserts that his dizzy spells have continued since discharge from service.

Most recently, a November 2011 VA otolaryngology examination indicated that the Veteran did not warrant diagnoses of dysequilibrium or Meniere 's disease.  Essentially, this examination found that there was no etiology involving the Veteran's ears that would cause his claimed symptoms of dizziness.  However, the examiner indicated that additional evaluation was warranted as there were other general medical conditions that might account for the Veteran's reported symptoms.  

Additional examination was not conducted.  This should be done because, when the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for the appropriate examination or examinations to determine the nature, extent, and etiology of any current dizziness, lightheadedness, and vertigo.  Examinations which may be appropriate include: cardiology, vascular, neurology, seizures, and/or respiratory.  The examiner is to review the evidence of record and provide opinions on the following: 

(a) What is the current diagnosis for the Veteran's reported symptoms of dizziness and lightheadedness? 

(b) Whether it is at least as likely as not that any diagnosed disability manifested by dizziness or light headedness, had its onset during active service.  The examiner must specifically address the July 1989 service treatment record. 

The claims folder and a copy of this remand must be made available to and reviewed by the examiner.  In this respect, any relevant medical records contained in the Virtual VA eFolder must be made available to the examiner.

The examiner must provide a complete rationale for all conclusions reached.

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Review the claims folder and ensure that all of the foregoing development has been completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If the examination report does not include adequate responses to the opinions requested, it must be returned for corrective action.  38 C.F.R. § 4.2; Ardison v. Brown, 6 Vet. App. 405, 407 (1994).

3.  Following the above, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, a Supplemental Statement of the Case should be issued, and the Veteran should be afforded an opportunity to respond.  Then, the case should be returned to the Board for appellate review.



The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


